Citation Nr: 0918343	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-40 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

As will be discussed in further detail below, the Veteran's 
claim for service connection for PTSD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


FINDING OF FACT

The Veteran experiences foot pain on ambulation.  However, 
severe symptomatology, including objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, has not been shown.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.71a, Diagnostic Code (DC) 5276 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a zero percent rating for bilateral 
plantar fasciitis.  He contends that his inability to walk 
more than one-half of a block without pain entitles him to a 
compensable rating.  

Bilateral plantar fasciitis is evaluated under 38 C.F.R. § 
4.71a, DC 5276.  In order to be entitled to a 10 percent 
rating, the evidence must show moderate symptoms, including 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  

After a thorough review of the entire claims file, the Board 
finds that the Veteran meets the criteria for an increase to 
a 10 percent rating, but no higher.  In this regard, the 
Board finds that the evidence shows the Veteran experiences 
pain on use of his feet.  

In June 2006, the VA examiner noted that the Veteran suffered 
pain after walking half a block, that he can stand for a 
maximum of 10 to 15 minutes, and that his daily foot pain is 
rated as a 7 with 10 being the maximum level of discomfort.  
Upon physical examination, the examiner noted that there was 
tenderness in the plantar fascia bilaterally diffusely from 
the heel to the metatarsophalangeal joints but no obvious 
calluses or swelling.  Earlier private outpatient treatment 
records which were received during the current appeal 
demonstrate repeated episodes of foot pain.  

The June 2006 VA examination demonstrated the ability to 
dorsiflex the great toe 45 degrees and to plantar flex this 
extremity to 25 degrees but found no abnormal wear of the 
shoes or pain on manipulation of the great toe.  In any 
event, and in consideration of the consistent findings of 
foot pain, the Board finds that the preponderance of the 
evidence supports the award of a 10 percent rating, but no 
higher, for the Veteran's service-connected bilateral plantar 
fasciitis.  

A higher rating is, however, not warranted.  According to the 
applicable diagnostic code, the next higher rating of 
30 percent requires evidence severe symptomatology, including 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, DC 5276.  

In June 2006, the VA examiner noted that the Veteran had no 
obvious calluses on his feet, swelling of his extremities, 
pain with manipulation of his toes, pain with repetitive 
motion of his ankles, or more than mild limitation of motion 
of his ankles.  Pertinent outpatient treatment evaluations 
completed during the current appeal do not refute these 
findings.  In consideration of the above, the Board finds the 
preponderance of the evidence is against the next higher 
rating of 30 percent.  

The Board has considered the Veteran's complaints of pain 
upon walking and its limitation on his activities.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
bilateral plantar fasciitis is not the type of disorder that 
a lay person can provide competent evidence on questions of 
severity.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
bilateral plantar fasciitis; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's bilateral plantar fasciitis.  Further, 
although he is self-employed, the evidence does not indicate 
that his disability has resulted in occupational impairment 
that would be in excess of that contemplated by the assigned 
rating.  The Board acknowledges that his employee sent a 
letter in February 2008 indicating that the Veteran's nausea 
and lack of energy were causing harm to his business, but the 
employee did not indicate that his bilateral plantar 
fasciitis was causing such harm.  No evidence showing a 
relationship between bilateral plantar fasciitis and 
occupational difficulties (other than those contemplated by 
the rating criteria) has been presented.  

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extraschedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 10 percent, but no higher. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006).  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

The Veteran's bilateral plantar fasciitis claim arises from 
his disagreement with a stage of the initial evaluation 
following the grant of service connection.  Courts have held 
that, once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

The RO associated private and VA treatment records.  The 
Veteran was afforded a VA examination in June 2006.  As such, 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).


ORDER

A 10 percent rating, but no higher, for bilateral plantar 
fasciitis is granted, subject to the law and regulations 
governing the award of monetary benefits.  


REMAND

Service personnel records do not reflect that the Veteran 
received any awards, citations, or decoration denoting combat 
service.  Indeed, he had no foreign and/or sea service.  

Rather, the Veteran claims that he is entitled to service 
connection for PTSD due to stressful events that purportedly 
occurred at during his in-service duty at Balboa Naval 
Hospital in San Diego, California.  Specifically, he reports 
that, during that time, he cared for hundreds of severely 
injured soldiers (after their return from Vietnam), including 
amputees and a man whose face had been melted by napalm.  

Service personnel records indicate that the Veteran did in 
fact serve at the U.S. Naval Hospital Corps School, in San 
Diego, California from December 1967 until May 1968 when he 
was administratively discharged.  Moreover, service treatment 
records indicated that, while attending the U.S. Naval 
Hospital Corps School, he sought treatment for anorexia, 
nervousness, insomnia, and an inability to cope with military 
service.  He was given a psychological evaluation which 
culminated in a physician's recommendation for administrative 
discharge.  

Further, in December 2008, the Veteran's friend (T.F.) 
acknowledged that, while he did not serve during the same 
year as the Veteran, he went through the same training 
program in 1971 and could relate to "what was to be seen in 
the way of trauma in the wards of Balboa Naval Hospital."  
He agreed that "[v]iewing traumatic injuries of others 
coupled with the potential of going to Vietnam as a hospital 
corpsman would also contribute to PTSD."  

In this regard, the Board acknowledges that a person exposed 
to a traumatic event may be found to have PTSD when both of 
the following are present:

(1)	the person experienced, witnessed, or 
was confronted with an event or 
events that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of self or others, and 
(2)	the person's response involved 
intense fear, helplessness, or 
horror.  

Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994), as cited in Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Here, the Veteran's purported in-service stressor (of caring 
for wounded servicemen in California) appears to be verified 
by his service personnel records and lay statements of 
record.  However, the Board is uncertain, based upon evidence 
currently of record, whether this stressor is sufficient to 
have caused him to develop PTSD.  

In a November 2008 letter, a VA physician who treats the 
Veteran for PTSD noted that he was "a valued medic during 
his tour of duty in Vietnam."  (Emphasis added.)  As the 
Board has previously discussed in this decision, however, 
service personnel records clearly illustrate that the Veteran 
had no foreign service.  

In addition, in May 2008, a private medical professional 
conducted a mental status assessment of the Veteran and 
concluded that he has PTSD.  In support of this diagnosis, 
the medical professional referenced the Veteran's in-service 
duties as "a hospital corpsman" but did not provide any 
more specific descriptions of the Veteran's purported 
in-service stressor.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a VA psychiatric examination.  
In light of this fact, as well as the lack of clarity of the 
bases of the May 2008 and November 2008 findings of PTSD, the 
Board finds that a remand of the Veteran's PTSD claim is 
necessary.  On remand, the Veteran should be accorded a VA 
psychiatric examination to determine whether he does indeed 
have PTSD as a result of his in-service stressor.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Copies of records of psychiatric 
treatment that the Veteran may have 
received from at the VA Medical Center 
in Sacramento, California, since 
January 2008 should be obtained.  The 
Board is particularly interested in 
records of such treatment that the 
Veteran may have received from 
Dr. Leslie Farmer since January 2008.  
Associate all such available records 
with the claims folder.  

2.  Then, schedule the Veteran for an 
examination to determine whether he meets 
the diagnostic criteria for PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should determine whether a 
diagnosis of PTSD is appropriate.  In 
reaching this decision, the examiner is 
hereby informed that the Veteran's 
in-service stressor involved his 
responsibilities at Balboa Naval Hospital 
in San Diego, California where he cared 
for hundreds of severely injured soldiers 
(after their return from Vietnam), 
including amputees and a man whose face 
had been melted by napalm.  

If PTSD is diagnosed, the examiner should 
specify whether there is a link between 
the current symptomatology and the 
Veteran's in-service stressor.  Complete 
rationale should be given for all 
opinions reached.  

3.  Thereafter, the issue of 
entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
decision remains adverse, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


